FINDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the present instance, claim 1 first recites “the mineral material is selected from the group consisting of marble, chalk, dolomite, calcite, limestone, magnesium hydroxide, talc, gypsum, titanium oxide, and any mixture thereof , and the claim also recites “ wherein the calcium carbonate after grinding in step a) and before the optional treatment step in step d)”, since the mineral material ground in step a) may not even a calcium carbonate material,  for example, such mineral material can be magnesium hydroxide, talc, gypsum, titanium oxide etc.  Hence, such limitations are contradictory to each other thus render claim indefiniteness.   All claim 1’s depending claims are rejected for same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365). 
Delfosse teaches mineral filler or pigment material having average  particle size in the range of 0.4 to 1.5 µm (col. 7 lines 35-39, claim 1), the top cut between 4 and 7 µm (claim 8), which means 100% of particle (apparently 98% of particles i.e. D98) having size in such range (col. 7 lines 40-43, col. 8 lines 6-15).  Delfosse disclose such mineral material (natural calcium carbonate)  can be natural calcite, limestone, white marble (col. 2 lines 7-11). 
Delfosse disclosed average particle size and top cut particle size  overlapping with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Delfosse also teaches average particle diameter and particle size distribution are particularly important for the properties of the paper fillers and coating pigments (col. 7 lines 25-39),  hence it would have been obvious for one of ordinary skill in the art to adopt a median particle diameter of 1.1 to 1.5 µm as that of instantly claimed via 
Delfosse also discloses top cut less than 7 µm is necessary to achieve perfect smoothness and good gloss in the coated paper (col. 8 lines 12-15). It would have been obvious for one of ordinary skill in the art to adopt a top cut D98  from 1.8 to 5.9 µm as that of instantly claimed via optimization (see MPEP 2144.05 II)  for help obtaining a calcium carbonate material providing d perfect smoothness and good gloss in the coated paper as suggested by Delfosse (col. 8 lines 12-15). 
As for the claimed “ wherein the calcium carbonate after grinding in step a) and before  optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 13 m2/g,  it appears to one of ordinary skill in the art whether such BET/N2 specific area is  only a BET/N2 specific area for one of the intermediate product during the process of forming such mineral material after grinding step a) and before step d), but it is not BET/N2 specific area for the instantly claimed miner material, hence, such limitation cannot render the claimed mineral material patent distinct.   In arguendo about such BET/N2 specific area being the formed final mineral material’s BET/N2 specific area, Delfosse further teaches the calcium carbonate having specific surface area 6 to 13 m2/g (claim 6, 7).  Delfosse also teaches such specific surface area is unexpectedly important for achieving maximum filing ratios and optimum rheological properties (col. 8 lines 18-34).  
Regarding claim 1, as for the claimed process steps a), b), c), d) and e),   these are product by process limitations, “even though product-by-process claims are limited 
Regarding claim 2-3 and 7-9, Delfosse already teaches such limitation as discussed above. 
Regarding claim 4-6 and 10-11, 20,  Delfosse already teaches a same or substantially the same mineral material as discussed above.  As for the claimed process step limitations, please see similar remarks as stated above. 
Regarding claim 13,  as for the claimed  “a product being paper,  paint, a coating etc.”, such recitation  does not require any additional structural limitation except the mineral material in claim 1.   Delfosse  further discloses paper using such mineral fillers  the natural calcium carbonate being used as paper coating and paint (col. 1 lines 12-31), hence, a product being paper is envisioned hereof. 
Claim  12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of  Kahanna (WO2010/030579). 
Regarding claim 12, Delfosse does not expressly teach mineral material, e.g. calcium carbonate  being treated with claimed carboxylic acid (e.g. stearic acid).

It would have been obvious for one of ordinary skill in the art to adopt stearic acid as shown by Kahanna to treat calcium carbonate of Delfosse because by doing so can render the calcium carbonate surface hydrophobic to increase its compatibility with other materials in downstream applications as suggested by Kahanna ([002],[0003],  [006], [0037]).
Claims  14-19  are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of  Reedy (US2014/0343208). 
Regarding claim 14-18,   the recited thermoplastic polymer product does not have any additional structural limitation to make the mineral material patentable distinct, rather just conventional thermoplastic polymer material.  
Reedy teaches calcium carbonate can be used as filler and such filler can be coated an adhesion promoting material comprised of one or more thermoplastic neutralized ethylene-acrylic acid copolymers ( i.e. a type of copolymer of polyethylene) [0018], [0019], claim 5, 8).  Reedy also discloses such filler material can be used together with polyvinyl chloride (PVC) wherein calcium carbonate loading amount is 70 parts per hundred parts of resin ( 70 phr) ([0033]).  Reedy also teaches calcium carbonate filler can be used in polyolefin  market including diaper film, synthetic paper etc. ([0033], [0039]) for providing a composition  having desired rigidity and  lower PVC resin  demand. 

As for the claimed properties in claim 18,  Reedy already teaches a same or substantially the same thermoplastic product comprising miner filler, i.e. 70 phr mineral loaded into PVC,  therefore, same or substantially the same properties as that of claimed would be expected. 
Regarding claim 19, the recited limitation just an intended use for the instantly claimed product and such limitation does not render the instantly claimed product containing mineral material patentable distinct as compared to  prior art  disclosed mineral material product. 

Response to Arguments
Applicant’s arguments filed on 03/29/2021  have been fully considered but are moot  in view of  the new ground of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUN LI/Primary Examiner, Art Unit 1796